Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed on 10/11/2021.
Claims 1, 8, 17 have been amended, claim 20 is canceled and claim 21 is added.
Claims 1-19 and 21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Clare Hartnett (35,185) on 12/20/2021obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:

14. (Currently Amended) A device, comprising: 
at least one processor and a memory; 
a compiler that generates a plurality of executable instructions that when executed on the at least one processor generates an address of a first global variable using an ADRP instruction paired with a corresponding ADD instruction in a first register, the ADRP instruction loads a base address of a memory page of the first global variable and the corresponding ADD instruction adds an offset that indicates a position of the first global variable in the memory page, the executable [file] instructions including a subsequent ADD instruction configured to add 



-end of currently amended claims-

The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
USPG No. 2012/0233440 to Stephens, teaches a address calculation method using a combination of two instructions to result in a full address by combining uppermost and lowermost bits. 

The cited prior art taken alone or in combination fail to teach at least “ generates a first instruction to load a base address of a memory page of the base global variable, a second instruction to add a first offset to the base address to generate an address of the base global variable, and a third instruction to add a second offset to the address of the base global variable to generate an address of a second global variable within a same function of the program, wherein the second offset is based on a distance between the base global variable and the second global variable in the ranked order of global variables ..” in claim 1; “generating an address of the second global variable using a third instruction by adding an offset into the address of the first global variable, wherein the offset is based on a distance of the second global variable from the first global variable in the ranked order of global variables order list, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199